           Case 1:16-vv-00788-UNJ Document 65 Filed 08/29/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0788V
                                      Filed: June 13, 2019
                                         UNPUBLISHED


    JOEL FLORES,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On July 1, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) causally related to the influenza vaccination he received on
September 17, 2015. Petition at ¶¶ 2, 12; Stipulation, filed June 12, 2019 at ¶¶ 1-2, 4.
Petitioner further alleges that he received the vaccination in the United States, that he
suffered the residual effects of his injury for more than six months, and that neither he
nor any other party has filed a civil action or received compensation for his injury,
alleged as vaccine caused. Petition at ¶¶ 2, 13, 15-16; Stipulation at ¶¶ 3-5.
“Respondent denies that the flu vaccine caused petitioner to suffer a left shoulder injury
or any other injury or his current condition.” Stipulation at ¶ 6.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:16-vv-00788-UNJ Document 65 Filed 08/29/19 Page 2 of 7




        Nevertheless, on June 12, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $116,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:16-vv-00788-UNJ Document 65 Filed 08/29/19 Page 3 of 7
Case 1:16-vv-00788-UNJ Document 65 Filed 08/29/19 Page 4 of 7
Case 1:16-vv-00788-UNJ Document 65 Filed 08/29/19 Page 5 of 7
Case 1:16-vv-00788-UNJ Document 65 Filed 08/29/19 Page 6 of 7
Case 1:16-vv-00788-UNJ Document 65 Filed 08/29/19 Page 7 of 7
